 
Exhibit 10.1
 
WYNDHAM WORLDWIDE CORPORATION
 
2006 EQUITY AND INCENTIVE PLAN
 
(AMENDED AND RESTATED AS OF MAY 12, 2009)
 

  1.   Purpose; Types of Awards; Construction.

 
The purposes of the Wyndham Worldwide Corporation 2006 Equity and Incentive Plan
(Amended and Restated as of May 12, 2009), subject to stockholder approval at
the 2009 annual meeting of stockholders on May 12, 2009 (the “Plan”) are to
afford an incentive to non-employee directors, selected officers and other
employees, advisors and consultants of Wyndham Worldwide Corporation (the
“Company”) and its Affiliates that now exist or hereafter are organized or
acquired, to continue as non-employee directors, officers, employees, advisors
or consultants, as the case may be, to increase their efforts on behalf of the
Company and its Affiliates and to promote the success of the Company’s business.
The Plan provides for the grant of Options (including “incentive stock options”
and “nonqualified stock options”), stock appreciation rights, restricted stock,
restricted stock units and other stock- or cash-based awards. The Plan is
designed so that Awards granted hereunder intended to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code comply with such requirements, and the Plan and Awards shall be interpreted
in a manner consistent with such requirements.
 

  2.   Definitions.

 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)  “Affiliate” shall mean other than the Company, (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (iv) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) that directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; or (v) any other entity, approved by the Committee as
an Affiliate under the Plan, in which the Company or any of its Affiliates has a
material equity interest and which is designated as an “Affiliate” by resolution
of the Committee; provided that the Stock subject to any Award constitutes
“service recipient stock” for purposes of Code Section 409A or otherwise does
not subject the Award to Code Section 409A.
 
(b)  “Annual Incentive Program” means the program described in Section 6(c)
hereof.
 
(c)  “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or
Other Stock-Based Award or Other Cash-Based Award granted under the Plan.
 
(d)  “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
 
(e)  “Board” means the Board of Directors of the Company.
 
(f)  “Cendant” means Cendant Corporation, a Delaware corporation.
 
(g)  “Cendant Award” shall have the meaning set forth in Section 6(b)(v).

 



--------------------------------------------------------------------------------



 



 
(h)  “Change in Control” means, following the Effective Date and excluding the
separation transaction pursuant to which the Company becomes a separate public
corporation for the first time, a change in control of the Company, which will
have occurred if:
 
(i)  any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (C) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof);
 
(ii)  the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
 
(iii)  there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or
 
(iv)  the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity,
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed of or, if such entity is a
subsidiary, the ultimate parent thereof.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of (x) a Public Offering or (y) the consummation of any
transaction or series of integrated transactions immediately following which
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions. Notwithstanding any other provision of
the Plan to the contrary, to the extent that Awards under the Plan subject to
Code Section 409A are payable upon a Change in Control, an event shall not be
considered to be a Change in Control under the Plan with respect to such Award
unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Code Section 409A.
 
(i)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.


2



--------------------------------------------------------------------------------



 



 
(j)  “Code Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date of the Plan.
 
(k)  “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3, Section 162(m) of the Code and applicable stock exchange rules. If
for any reason the appointed Committee does not meet the requirements of
Rule 16b-3 or Section 162(m) of the Code, such noncompliance with the
requirements of Rule 16b-3 or Section 162(m) of the Code shall not affect the
validity of the Awards, grants, interpretations or other actions of the
Committee.
 
(l)  “Company” means Wyndham Worldwide Corporation, a corporation organized
under the laws of the State of Delaware, or any successor corporation.
 
(m)  “Conversion Option” means an NQSO granted under Section 6(b)(v).
 
(n)  “Conversion Stock” means an Award of Stock granted under Section 6(b)(v).
 
(o)  “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.
 
(p)  “Effective Date” means the date of stockholder approval of the amended and
restated Plan at the Company’s 2009 annual meeting of stockholders (i.e.,
May 12, 2009), subject to Sections 8(d)(i) and 8(e).
 
(q)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
 
(r)  “Fair Market Value” of a share of Stock shall be determined for purposes of
the Plan, including, without limitation, with respect to the granting of any
Award by using the closing price of Stock as of the date such Award is granted,
unless otherwise determined by the Committee or required by applicable law.
Notwithstanding the foregoing, if at the time of grant or other applicable
event, the Stock is not then listed on a national securities exchange, “Fair
Market Value” shall mean, (i) if the shares of Stock are then traded in an
over-the-counter market, the average of the bid and ask price for shares of
Stock in such over-the-counter market (determined at the same time as
contemplated in clauses (A) and (B) above with respect to the applicable
action), and (ii) if the shares of Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, or the value of
such shares is not otherwise determinable, such value as determined by the
Committee in its sole discretion.
 
(s)  “Grantee” means a person who, as a non-employee director, officer or other
employee, advisor or consultant of the Company or its Affiliate, has been
granted an Award under the Plan.
 
(t)  “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
 
(u)  “Long Term Incentive Program” means the program described in Section 6(b)
hereof.
 
(v)  “Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Affiliates.
 
(w)  “NQSO” means any Option that is not designated as an ISO.
 
(x)  “Option” means a right, granted to a Grantee under Section 6(b)(i) or
6(b)(v), to purchase shares of Stock. An Option may be either an ISO or an NQSO,
provided that ISOs may be granted only to employees of the Company or a Parent
or Subsidiary of the Company.


3



--------------------------------------------------------------------------------



 



 
(y)  “Other Cash-Based Award” means cash awarded under the Annual Incentive
Program or the Long Term Incentive Program, including cash awarded as a bonus or
upon the attainment of Performance Goals or otherwise as permitted under the
Plan.
 
(z)  “Other Stock-Based Award” means a right or other interest granted to a
Grantee under the Annual Incentive Program or the Long Term Incentive Program
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, including but not limited to
(i) unrestricted Stock awarded as a bonus or upon the attainment of Performance
Goals or otherwise as permitted under the Plan, and (ii) a right granted to a
Grantee to acquire Stock from the Company containing terms and conditions
prescribed by the Committee.
 
(aa)  “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(bb)  “Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles where applicable: (i) pre-tax income or after-tax income;
(ii) pre-tax or after-tax profits; (iii) income or earnings including operating
income, earnings before or after taxes, earnings before interest, taxes,
depreciation and amortization, earnings before or after interest, depreciation,
amortization, or extraordinary or special items, or a combination of any or all
of the foregoing; (iv) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets and/or excluding
charges attributable to the adoption of new accounting pronouncements;
(v) earnings or book value per share (basic or diluted); (vi) return on assets
(gross or net), return on investment, return on capital, return on invested
capital or return on equity; (vii) return on revenues; (viii) cash flow, free
cash flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (ix) economic
value created; (x) operating margin or profit margin (gross or net); (xi) stock
price or total stockholder return; (xii) income or earnings from continuing
operations; (xiii) after-tax or pre-tax return on stockholders’ equity;
(xiv) growth in the value of an investment in the Company’s common stock
assuming the reinvestment of dividends; (xv) operating profits or net operating
profits; (xvi) working capital; (xvii) gross or net sales, revenue and growth of
sales revenue (either before or after cost of goods, selling and general
administrative expenses, and any other expenses or interest); (xviii) cost
targets, reductions and savings (including, without limitation, the achievement
of a certain level of, reduction of, or other specified objectives with regard
to limiting the level of increase in, all or a portion of, the Company’s bank
debt or other long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of such cash
balances and/or other offsets and adjustments as may be established by the
Committee), expense management, productivity and efficiencies; (xix) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration or market share, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
supervision of litigation, information technology, and goals relating to
divestitures, joint ventures and similar transactions; and (xx) any combination
of the foregoing. Where applicable, the Performance Goals may be expressed in
terms of attaining a specified level of the particular criterion or the
attainment of a percentage increase or decrease in the particular criterion, and
may be applied to one or more of the Company or its Affiliates, or a division or
strategic business unit of the Company, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be paid (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
evaluated in accordance with generally accepted accounting principles, where
applicable, and shall be subject to certification by the Committee. The
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or its Affiliates or the financial statements of the Company or its
Affiliates, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or


4



--------------------------------------------------------------------------------



 



expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including, without limitation,
a disposition or acquisition) or related to a change in accounting principles,
all as determined in accordance with standards established by Opinion No. 30 of
the Accounting Principles Board.
 
(cc)  “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Grantee’s right to and the
payment of an Award.
 
(dd)  “Plan” means this Wyndham Worldwide Corporation 2006 Equity and Incentive
Plan (Amended and Restated as of May 12, 2009), as amended from time to time.
 
(ee)  “Plan Year” means a calendar year.
 
(ff)  “Public Offering” means an offering of securities of the Company that is
registered with the Securities and Exchange Commission.
 
(gg)  “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.
 
(hh)  “Restricted Stock Unit” or “RSU” means a right granted to a Grantee under
Section 6(b)(iv) or 6(b)(v) to receive Stock or cash at the end of a specified
period, which right may be conditioned on the satisfaction of specified
performance or other criteria.
 
(ii)  “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
 
(jj)  “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(kk)  “Stock” means shares of the common stock, par value $0.01 per share, of
the Company.
 
(ll)  “Stock Appreciation Right” or “SAR” means the right, granted to a Grantee
under Section 6(b)(ii), to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right.
 
(mm)  “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(nn)  “Ten Percent Stockholder” shall mean a person owning stock of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, its Parent or any Subsidiary.
 

  3.   Administration.

 
The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions,


5



--------------------------------------------------------------------------------



 



restrictions and performance criteria relating to any Award; to determine
Performance Goals no later than such time as required to ensure that an
underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; and to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The Committee may adopt special guidelines and
provisions for persons who are residing in, or subject to, the taxes of,
countries other than the United States to comply with applicable tax and
securities laws and may impose any limitations and restrictions that they deem
necessary to comply with the applicable tax and securities laws of such
countries other than the United States. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs, and provided further,
outstanding Options or SARs may not be replaced or cancelled in exchange for
cash, other Awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without stockholder approval.
To the extent applicable, the Plan is intended to comply with the applicable
requirements of Rule 16b-3 and the exception for performance-based compensation
under Section 162(m) of the Code with regard to Options, Stock Appreciation
Rights, certain awards of Other Stock- or Cash-Based Awards and in certain
cases, all other Awards under the Plan, and shall be limited, construed and
interpreted in a manner so as to comply therewith.
 
The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including but not limited to the Company and its Affiliates or any Grantee (or
any person claiming any rights under the Plan from or through any Grantee) and
any stockholder.
 
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
 

  4.   Eligibility.

 
Awards may be granted to selected non-employee directors, officers and other
employees, advisors or consultants of the Company or its Affiliates, in the
discretion of the Committee. In determining the persons to whom Awards shall be
granted and the type of any Award (including the number of shares to be covered
by such Award), the Committee shall take into account such factors as the
Committee shall deem relevant in connection with accomplishing the purposes of
the Plan.
 

  5.   Stock Subject to the Plan.

 
The maximum number of shares of Stock reserved for issuance under the Plan shall
be 36,700,000 including all shares to be issued pursuant to Conversion Options
or Conversion Stock, and pursuant to the Company’s Non-Employee Directors
Deferred Compensation Plan, Savings Restoration Plan, and Officer Deferred
Compensation Plan, subject to adjustment as provided herein. No more than
(i) 1 million shares of Stock may be made subject to Options (other than
Conversion Options) or SARs to a single individual in a single Plan Year,
(ii) 250,000 shares of Stock may be made subject to stock-based awards other
than Options or SARs (including Restricted Stock and Restricted Stock Units (but
other than Conversion Stock) or Other Stock-Based Awards denominated in shares
of Stock) to a single individual in a single Plan Year, and (iii) 1 million
shares of Stock may be issued pursuant to the exercise of ISO’s, in each case,
subject to adjustment as provided herein. Determinations made in


6



--------------------------------------------------------------------------------



 



respect of the limitations set forth in the immediately preceding sentence shall
be made in a manner consistent with Section 162(m) of the Code. Such shares may,
in whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Company in the open market, in private
transactions or otherwise. If any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award terminates or expires without
a distribution of shares to the Grantee, or if shares of Stock are surrendered
or withheld as payment of either the exercise price of an Award and/or
withholding taxes in respect of an Award, the shares of Stock with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, withholding, termination or expiration, again be available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Award, such related Award shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.
 
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code, and with
respect to NQSOs, such adjustment shall be made in a manner intended to comply
with Code Section 409A, (iv) annual award limitations set forth in this
Section 5; and (v) the Performance Goals applicable to outstanding Awards.
 

  6.   Specific Terms of Awards.

 
(a)  General.  The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or its Affiliates upon the
grant, vesting, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis in a manner
intended to comply with Code Section 409A. The Committee may make rules relating
to installment or deferred payments with respect to Awards, including the rate
of interest to be credited with respect to such payments. In addition to the
foregoing, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.
 
(b)  Long Term Incentive Program.  Under the Long Term Incentive Program, the
Committee is authorized to grant the Awards described in this Section 6(b),
under such terms and conditions as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon Performance Goals. Except as otherwise set forth herein or as
may be determined by the Committee, each Award granted under the Long Term
Incentive Program shall be evidenced by an Award Agreement containing such terms
and conditions applicable to such Award as the Committee shall determine at the
date of grant or thereafter.
 
(i)  Options.  The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
 
(A)  Type of Award.  The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO. To the extent that any
Option does not qualify as an ISO (whether because of its provisions or the time
or


7



--------------------------------------------------------------------------------



 



manner of its exercise or otherwise), such Option or the portion thereof which
does not qualify, shall constitute a separate NQSO. Notwithstanding any other
provision of this Plan to the contrary or any provision in an Award Agreement to
the contrary, any Option granted to an employee of an Affiliate (other than one
described in Section 2(a)(i) or (ii)) shall be an NQSO.
 
(B)  Exercise Price.  The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but, subject to Section 6(b)(v), in
no event shall the per share exercise price of any Option be less than the Fair
Market Value of a share of Stock on the date of grant of such Option; provided,
however, if an ISO is granted to a Ten Percent Stockholder, the per share
exercise price shall not be less than 110% of the Fair Market Value of the share
of Stock on the date of grant of such ISO. The exercise price for Stock subject
to an Option may be paid in cash or by an exchange of Stock previously owned by
the Grantee for at least six months (if acquired from the Company), through a
“broker cashless exercise” procedure approved by the Committee (to the extent
permitted by law), or a combination of the above, in any case in an amount
having a combined value equal to such exercise price. An Award Agreement may
provide that a Grantee may pay all or a portion of the aggregate exercise price
by having shares of Stock with a Fair Market Value on the date of exercise equal
to the aggregate exercise price withheld by the Company.
 
(C)  Term and Exercisability of Options.  The date on which the Committee adopts
a resolution expressly granting an Option shall be considered the day on which
such Option is granted. The term of each Option shall be fixed by the Committee,
but no Option shall be exercisable more than ten years after the date the Option
is granted; provided, however, that the term of an ISO granted to a Ten
Percent Stockholder may not exceed five years. Options shall be exercisable over
the term at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement; provided, that the Committee shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. An Option may be exercised to the extent of any or all full shares
of Stock as to which the Option has become exercisable, by giving written notice
of such exercise to the Committee or its designated agent.
 
(D)  Termination of Employment/Service.  An Option may not be exercised unless
the Grantee is then a director of, in the employ of, or providing services to,
the Company or its Affiliates, and unless the Grantee has remained continuously
so employed, or continuously maintained such relationship, since the date of
grant of the Option; provided, that the Award Agreement may contain provisions
extending the exercisability of Options, in the event of specified terminations
of employment or service, to a date not later than the expiration date of such
Option.
 
(E)  Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Stock with respect to
which ISOs are exercisable for the first time by a Grantee during any calendar
year under the Plan and/or any other stock option plan of the Company, its
Parent or any Subsidiary exceeds $100,000, such Options shall be treated as
Options which are not ISOs. In addition, if a Grantee does not remain employed
by the Company, its Parent or any Subsidiary at all times from the time the
Option is granted until three months prior to the date of exercise (or such
other period as required by applicable law), such Option shall be treated as an
Option which is not an ISO. Should the foregoing provisions not be necessary in
order for Options to qualify as an ISO, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company.


8



--------------------------------------------------------------------------------



 



 
(F)  Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.
 
(ii)  SARs.  The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:
 
(A)  In General.  Unless the Committee determines otherwise, a SAR (1) granted
in tandem with an NQSO may be granted at the time of grant of the related NQSO
or at any time thereafter or (2) granted in tandem with an ISO may only be
granted at the time of grant of the related ISO. A SAR granted in tandem with an
Option shall be exercisable only to the extent the underlying Option is
exercisable. Payment of a SAR may be made in cash, Stock, or property as
specified in the Award or determined by the Committee. The grant price per share
of Stock subject to a SAR shall be determined by the Committee at the time of
grant, provided that the per share grant price of a SAR, whether or not granted
in tandem with an Option, shall not be less than 100% of the Fair Market Value
of the Stock at the time of grant.
 
(B)  Right Conferred.  A SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).
 
(C)  Term and Exercisability of SARs.  The date on which the Committee adopts a
resolution expressly granting a SAR shall be considered the day on which such
SAR is granted. SARs shall be exercisable over the exercise period (which shall
not exceed the lesser of ten years from the date of grant or, in the case of a
tandem SAR, the expiration of its related Award), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Agreement;
provided, that the Committee shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate. A SAR may be exercised to the
extent of any or all full shares of Stock as to which the SAR (or, in the case
of a tandem SAR, its related Award) has become exercisable, by giving written
notice of such exercise to the Committee or its designated agent.
 
(D)  Termination of Employment/Service.  A SAR may not be exercised unless the
Grantee is then a director of, in the employ of, or providing services to, the
Company or its Affiliates, and unless the Grantee has remained continuously so
employed, or continuously maintained such relationship, since the date of grant
of the SAR; provided, that the Award Agreement may contain provisions extending
the exercisability of the SAR, in the event of specified terminations of
employment or service, to a date not later than the expiration date of such SAR
(or, in the case of a tandem SAR, its related Award).
 
(E)  Other Provisions.  SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion or as
may be required by applicable law.


9



--------------------------------------------------------------------------------



 



 
(iii)  Restricted Stock.  The Committee is authorized to grant Restricted Stock
to Grantees on the following terms and conditions:
 
(A)  Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. The Committee may
place restrictions on Restricted Stock that shall lapse, in whole or in part,
only upon the attainment of Performance Goals. The Committee may designate an
Award of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code by conditioning the Award or the lapse of
restrictions on the achievement of Performance Goals; provided that the
Committee shall establish the objective Performance Goals at such time required
under Section 162(m) of the Code and while the outcome of the Performance Goals
are substantially uncertain. Except to the extent restricted under the Award
Agreement relating to the Restricted Stock, a Grantee granted Restricted Stock
shall have all of the rights of a stockholder including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.
 
(B)  Forfeiture.  Upon termination of employment with or service to, or
termination of the director or independent contractor relationship with, the
Company or its Affiliates during the applicable restriction period, Restricted
Stock and any accrued but unpaid dividends that are then subject to restrictions
shall be forfeited. Notwithstanding the foregoing, the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock; provided that, Restricted Stock that is
intended to comply with Section 162(m) of the Code will be based on the actual
achievement of the Performance Goals through the date of such termination.
 
(C)  Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine, including, without
limitation, requiring the shares of Restricted Stock be held in uncertificated
book entry form. If certificates representing Restricted Stock are registered in
the name of the Grantee, such certificates shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company shall retain physical possession of the
certificate.
 
(D)  Dividends.  Stock distributed in connection with a stock split or stock
dividend, and cash or other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed,
and shall be settled as the same time as the Restricted Stock to which it
relates.
 
(iv)  Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:
 
(A)  Award and Restrictions.  Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee. The Committee may place restrictions on
Restricted Stock Units that shall lapse, in whole or in part, only upon the
attainment of Performance Goals. The Committee may designate an Award of
Restricted Stock Units as “performance-based compensation” under Section 162(m)
of the Code by conditioning the Award or the lapse of restrictions on the
achievement of Performance Goals; provided that the Committee shall establish
the objective Performance Goals at such time required under Section 162(m) of
the Code and while the outcome of the Performance Goals are


10



--------------------------------------------------------------------------------



 



substantially uncertain. The Committee may award dividend equivalents relating
to Restricted Stock Units on terms and conditions as it determines.
 
(B)  Forfeiture.  Upon termination of employment with or service to, or
termination of director or independent contractor relationship with, the Company
or its Affiliates during the applicable deferral period or portion thereof to
which forfeiture conditions apply, or upon failure to satisfy any other
conditions precedent to the delivery of Stock or cash to which such Restricted
Stock Units relate, all Restricted Stock Units and any accrued but unpaid
dividend equivalents that are then subject to deferral or restriction shall be
forfeited. Notwithstanding the foregoing, the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock Units
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock Units; provided that, Restricted Stock Units
that are intended to comply with Section 162(m) of the Code will be based on the
actual achievement of the Performance Goals through the date of such
termination.
 
(C)  Director Deferred Compensation Awards.  The Company shall issue RSUs
pursuant to this Section 6(b)(iv)(C) for the purpose of fulfilling the Company’s
obligations under its Non-Employee Directors Deferred Compensation Plan (the
“Deferred Compensation Plan”); provided, that certain terms and conditions of
the grant and payment of such RSUs set forth in the Deferred Compensation Plan
(and only to the extent set forth in such plan) shall supercede the terms
generally applicable to RSUs granted under the Plan. RSUs granted under this
paragraph need not be evidenced by an Award Agreement unless the Committee
determines that such an Award Agreement is desirable for the furtherance of the
purposes of the Plan and the Deferred Compensation Plan.
 
(D)  Non-Employee Director Compensatory Awards.  The Company shall issue RSUs
payable only in Stock (unless the Committee determines otherwise) pursuant to
the Company’s non-employer director compensation program, and shall issue Stock
in settlement of such RSUs in accordance with such program and the terms of this
Plan.
 
(v)  Converted Cendant Awards.  The Committee is authorized to grant Options and
Stock awards (such Options and Stock awards, “Conversion Options” and Conversion
Stock,” respectively) in connection with the equitable adjustment by Cendant of
certain stock options and restricted stock unit awards previously granted to
Grantees by Cendant (such Cendant awards, the “Cendant Awards”). Notwithstanding
any other provision of the Plan to the contrary, and in any event in accordance
with a formula for the conversion of Cendant Awards determined by the Board in
its sole discretion, (i) the number of shares to be subject to a Conversion
Option or Conversion Stock shall be determined by the Committee and (ii) the per
share exercise price of a Conversion Option shall be determined by the
Committee.
 
(vi)  Other Stock- or Cash-Based Awards.  The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards or Other Cash-Based
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this paragraph may be granted with value and
payment contingent upon Performance Goals, so long as such goals relate to
periods of performance in excess of one calendar year. The Committee may
designate an Other Stock- or Cash-Based Award as “performance-based
compensation” under Section 162(m) of the Code by conditioning the Award or the
lapse of restrictions on the achievement of Performance Goals; provided that the
Committee shall establish the objective Performance Goals at such time required
under Section 162(m) of the Code and while the outcome of the Performance Goals
are substantially uncertain. The Committee shall determine the terms and
conditions of such Awards at the date of grant or thereafter. Performance
Periods under this Section 6(b)(vi) may overlap. The maximum value


11



--------------------------------------------------------------------------------



 



of the aggregate payment that any Grantee may receive pursuant to this
Section 6(b)(vi) in respect of any Plan Year is $1 million. Payments earned
hereunder may be decreased or, with respect to any Grantee who is not a Covered
Employee, increased in the sole discretion of the Committee based on such
factors as it deems appropriate. No such payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code.
 
(c)  Annual Incentive Program.  In addition to Awards granted under
Section 6(b), the Committee is authorized to grant stock- and cash-based Awards
to Grantees pursuant to the Annual Incentive Program, under such terms and
conditions as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this paragraph may be granted with value and
payment contingent upon Performance Goals, so long as such goals relate to
periods of performance of one calendar year or less. The Committee may designate
an Award granted under the Annual Incentive Program as “performance-based
compensation” under Section 162(m) of the Code by conditioning the Award or the
lapse of restrictions on the achievement of Performance Goals; provided that the
Committee shall establish the objective Performance Goals at such time required
under Section 162(m) of the Code and while the outcome of the Performance Goals
are substantially uncertain. Grantees will be selected by the Committee with
respect to participation for a Plan Year. The maximum value of the aggregate
payment that any Grantee may receive under the Annual Incentive Program in
respect of any Plan Year is $3 million. Payments earned hereunder may be
decreased or, with respect to any Grantee who is not a Covered Employee,
increased in the sole discretion of the Committee based on such factors as it
deems appropriate. No such payment shall be made to a Covered Employee prior to
the certification by the Committee that the Performance Goals relating to Awards
hereunder have been attained. The Committee may establish such other rules
applicable to the Annual Incentive Program to the extent not inconsistent with
Section 162(m) of the Code.
 

  7.   Change in Control Provisions.

 
Unless otherwise determined by the Committee at the time of grant and evidenced
in an Award Agreement, in the event of a Change of Control:
 
(a)  any Award carrying a right to exercise that was not previously vested and
exercisable shall become fully vested and exercisable; and
 
(b)  the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved.
 

  8.   General Provisions.

 
(a)  Nontransferability.  Unless otherwise provided in an Award Agreement,
Awards shall not be transferable by a Grantee except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Grantee only by such Grantee or his guardian or legal representative.
 
(b)  No Right to Continued Employment, etc.  Nothing in the Plan or in any
Award, any Award Agreement or other agreement entered into pursuant hereto shall
confer upon any Grantee the right to continue in the employ of, or to continue
as a director of, or to continue to provide services to, the Company or its
Affiliates or to be entitled to any remuneration or benefits not set forth in
the Plan or such Award Agreement or other agreement or to interfere with or
limit in any way the right of the Company or any Affiliate to terminate such
Grantee’s employment, or director or independent contractor relationship.


12



--------------------------------------------------------------------------------



 



 
(c)  Taxes.  The Company and its Affiliates are authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any other payment to a Grantee, amounts of withholding
and other taxes due in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Grantees to satisfy obligations for the payment of withholding taxes
and other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Grantee’s tax obligations. The
Committee may provide in the Award Agreement that in the event that a Grantee is
required to pay any amount to be withheld in connection with the issuance of
shares of Stock in settlement or exercise of an Award, the Grantee may satisfy
such obligation (in whole or in part) by electing to have a portion of the
shares of Stock to be received upon settlement or exercise of such Award equal
to the minimum amount required to be withheld.
 
(d)  Stockholder Approval; Amendment and Termination.
 
(i)  The Plan shall take effect upon, and be subject to, the requisite approval
of the stockholders of the Company. Notwithstanding any other provision of the
Plan to the contrary, if stockholders of the Company do not approve the
amendment and restatement of the Plan at the 2009 annual meeting, the amendment
and restatement of the Plan shall be null and void ab initio and the Plan as in
effect prior to such amendment and restatement shall continue to apply in full
force and effect.
 
(ii)  The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, an amendment that
requires stockholder approval in order for the Plan to continue to comply with
Section 162(m) or any other law, regulation or stock exchange requirement shall
not be effective unless approved by the requisite vote of stockholders.
Notwithstanding the foregoing, no amendment to or termination of the Plan shall
affect adversely any of the rights of any Grantee, without such Grantee’s
consent, under any Award theretofore granted under the Plan.
 
(e)  Expiration of Plan.  Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
earlier of the date the Plan is adopted by the Board and the Effective Date.
Notwithstanding the foregoing, no Award (other than an Option or Stock
Appreciation Right) that is intended to be “performance-based” under
Section 162(m) of the Code shall be granted on or after the fifth anniversary of
the stockholder approval of the Plan unless the Performance Goals are reapproved
(or other designated performance goals are approved) by the stockholders no
later than the first stockholder meeting that occurs in the fifth year following
the year in which stockholders approve the Performance Goals. No Awards shall be
granted under the Plan after such expiration date, but Awards granted prior to
such date may, and the Committee’s authority to administer the terms of such
Awards, extend beyond that date. The expiration of the Plan shall not affect
adversely any of the rights of any Grantee, without such Grantee’s consent,
under any Award theretofore granted.
 
(f)  Deferrals.  The Committee shall have the authority to establish such
procedures and programs that it deems appropriate to provide Grantees with the
ability to defer receipt of cash, Stock or other property payable with respect
to Awards granted under the Plan, provided that such deferrals are made in a
manner intended to comply with Code Section 409A.
 
(g)  No Rights to Awards; No Stockholder Rights.  No Grantee shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.


13



--------------------------------------------------------------------------------



 



 
(h)  Unfunded Status of Awards.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.
 
(i)  No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
(j)  Regulations and Other Approvals.
 
(i)  The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
 
(ii)  Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
 
(iii)  In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.
 
(iv)  The Committee may require a Grantee receiving Stock pursuant to the Plan,
as a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Committee shall determine
is necessary or desirable to further the Company’s interests.
 
(k)  Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
 
(l)  Tax Laws.  Although the Company does not guarantee the particular tax
treatment of an Award granted under the Plan, Awards made under the Plan are
intended to comply with, or be exempt from, the applicable requirements of Code
Section 409A and all Awards shall be interpreted in accordance with Code
Section 409A.


14